DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 07/21/2022 has been entered.  Claims 6-8 remain pending in the application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 and 07/21/2022 has been considered by the examiner.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 9 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 and 9 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-5 and 9.  

Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for detecting heating treatment temperatures of double steel wires, comprising the following steps of: controlling, by a controller, a second heating mechanism to heat a second steel wire, while a first steel wire is being coiled into a spring by a double steel wires coiling machine, wherein the first steel wire and the second steel wire is coiled into a first spring and a second spring by the coiling machine respectively, acquiring, by a second temperature detection mechanism, a temperature of the second steel wire in real time and feeding the temperature back to the controller, such that the temperature of the second steel wire is always kept within a predetermined range, and in case of switching from the first steel wire to the second steel wire, controlling, by the controller, the coiling machine to directly switch from the first steel wire being coiled to the second steel wire and coil the second steel wire into a spring.  
The closest prior art is Furuse et al. (JP2016155162A, as translated by US Equivalent US 20170348759 A1), and Liang (CN106513547A, as machine translated) as applied to device claim 1 as set forth in the Requirement for Restriction mailed 05/26/2022.  
The references do not teach or suggest controlling, by a controller, a second heating mechanism to heat a second steel wire, while a first steel wire is being coiled into a spring by a double steel wires coiling machine, wherein the first steel wire and the second steel wire is coiled into a first spring and a second spring by the coiling machine respectively.  While a duplication of parts may be obvious when examining a device claim, the instant method claim requires not just a second heating mechanism, but specific operations (such as heating the second wire while the first wire is being coiled) of the second heating mechanism, which are not taught by either reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733